            Case 1:18-cr-00132-SJ Document 65 Filed 01/04/19 Page 1 of 6 PageID #: 283
                                  EXHIBITS WITNESS LIST

Docket Number: 18 CR 0132 SJ      Title of Case: USA v. ALLISON AYTES


Plaintiff/Government Atty:                            Defendant's Atty:
James McDonald                                        Mildred Whalen

Judge: Sterling Johnson, Jr.                          Courtroom Deputy: Ana Rodriguez

Date of Trial:                              Court Reporter:/4n-fAoKiy f-risolof^
COURT        Date       ID     EVID   Name of Witness/ Description of Exhibit
EXHIBIT
                    g           J     Indictment
                                      Jury Charge

                                      Verdict Sheet




                                                              ' lA 4
                                                          L        -L




ih
Case 1:18-cr-00132-SJ Document 65 Filed 01/04/19 Page 2 of 6 PageID #: 284
Case 1:18-cr-00132-SJ Document 65 Filed 01/04/19 Page 3 of 6 PageID #: 285
Case 1:18-cr-00132-SJ Document 65 Filed 01/04/19 Page 4 of 6 PageID #: 286
Case 1:18-cr-00132-SJ Document 65 Filed 01/04/19 Page 5 of 6 PageID #: 287
Case 1:18-cr-00132-SJ Document 65 Filed 01/04/19 Page 6 of 6 PageID #: 288
